Citation Nr: 0401165	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  00-09 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to an effective date earlier than March 31, 1998, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

(An additional issue, as to whether new and material evidence 
has been received to reopen a claim for entitlement to 
service connection for a nervous condition, will also be 
addressed below.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 to November 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran's claim for entitlement to an effective date 
earlier than March 31, 1998, for the award of a total 
disability rating based on individual unemployability due to 
service-connected disabilities was previously denied by the 
Board in an August 2001 decision, which was then appealed by 
the veteran to the United States Court of Appeals for 
Veterans Claims (the Court).  In a September 2002 Order, the 
Court vacated and remanded the claim consistent with a 
September 2002 Joint Motion for Remand and to Stay Further 
Proceedings, which averred a lack of adequate reasons and 
bases in the Board's August 2001 decision.  The Board has now 
determined that this claim must be remanded for additional 
development prior to any further review on appeal.

The Board also recognizes that in a September 2003 filing, 
the veteran's representative argues that there is an 
outstanding, pending claim that is especially relevant to the 
issue of entitlement to an effective date earlier than March 
31, 1998, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  This representative refers to the veteran's 
February 1982 request to reopen a claim for entitlement to 
service connection for a nervous condition.  The Board 
observes that the RO declined to reopen this claim in an 
April 1982 rating decision.  In September 1982, the veteran 
transmitted a letter to the President of the United States, a 
letter which the veteran's representative asserts was a valid 
notice of disagreement (NOD) as to the April 1982 rating 
decision.  The claims file indicates that this letter was 
forwarded to the RO, which responded with a letter to the 
veteran in October 1982, but this communication does not 
appear to suffice as a Statement of the Case (SOC) on the 
issue.  The Board agrees that the veteran's September 1982 
letter was a sufficient NOD to the April 1982 rating 
decision.  See 38 C.F.R. § 19.113 (1982).  As an SOC has not 
been issued, however, the Board will now remand the claim in 
order to effectuate the preparation of this document for the 
veteran.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(where a claimant files an NOD and an SOC has not been 
issued, the issue must be remanded).


REMAND

As discussed, the veteran's February 1982 claim as to whether 
new and material evidence has been received to reopen a claim 
for entitlement to service connection for a nervous condition 
must be remanded for the preparation and issuance of an SOC, 
in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).

Further, during the pendency of the claims on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See Public Law No. 106-175 (November 9, 2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106, 5107 (West 2002)).  

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  On May 1, 2003, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the Board's new duty-
to-assist regulations as codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That 
decision emphasized the Board's status as "primarily an 
appellate tribunal," and held that 38 C.F.R. § 19.9(a)(2) 
was invalid because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allowed 
the Board to consider additional evidence without having to 
remand the case to the Agency of Original Jurisdiction (AOJ) 
for initial consideration and without having to obtain a 
veteran's waiver.  Therefore, it is apparent that the Board 
must remand the claims on appeal for a review as to whether 
all evidence needed to consider the claims has been obtained, 
and to conduct all necessary VCAA notice and development.  


Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (2002) as inconsistent with 38 U.S.C.§ 
5103(b)(1) (West 2002).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, finding that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) for any 
response to a VCAA duty to notify communication is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
such response.  Therefore, since this matter is being 
remanded for additional development or to cure a procedural 
defect, the AOJ must take this opportunity to inform the 
veteran that, notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Finally, because the record reflects that there has not yet 
been consideration of whether any notification or development 
action is required under the VCAA for the claims on appeal, 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue any decision at this time.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In light of the above, this matter is REMANDED for the 
following:

1.  The claims file must be reviewed in 
order to ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  Thereafter, the veteran and his 
representative should be provided with an 
SOC on the issue of whether new and 
material evidence has been received to 
reopen the claim for entitlement to 
service connection for a nervous 
condition (filed in February 1982) in 
accordance with Manlincon.  The veteran 
and his representative should be informed 
of the laws and regulations pertinent to 
the issue, and should also be apprised of 
all appellate rights and responsibilities 
regarding the perfection of an appeal on 
the issue.  If the veteran perfects a 
substantive appeal, or if not, after the 
period of time available to appeal this 
issue has expired, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

3.  Additionally, the claim for 
entitlement to an effective date earlier 
than March 31, 1998, for the award of a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with an SSOC that contains notice of all 
relevant actions taken, as well as a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  The appropriate period of 
time should be allowed for response by 
the veteran and/or his representative.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with the claims.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified. 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


